Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 1 of 10 Page ID #:908




   1    SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       FRANK FALZETTA, Cal. Bar No. 125146
   2     ffalzetta@sheppardmullin.com
       DAVID E. DWORSKY, Cal. Bar No. 272167
   3     ddworsky@sheppardmullin.com
       333 South Hope Street, 43rd Floor
   4   Los Angeles, CA 90071
       Telephone: (213) 620-1780
   5   Facsimile: (213) 620-1398
   6 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     JEFFREY S. CROWE, Cal. Bar No. 216055
   7   jcrowe@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   8 Costa Mesa, California 92626
     Telephone: 714.513.5100
   9 Facsimile:  714.513.5130
  10 Attorneys for Defendant
     GOLDEN EAGLE INSURANCE
  11 CORPORATION
  12                            UNITED STATES DISTRICT COURT
  13           CENTRAL DISTRICT OF CALIFORNIA –WESTERN DIVISION
  14 1700 PCH DEVELOPMENT, LLC, a             Case No. 2:19-cv-10151-TJH-JCx
     California limited liability company,
  15
                         Plaintiff,           DISCOVERY MOTION
  16                                          DECLARATION OF DAVID
           v.                                 DWORSKY IN SUPPORT OF
  17                                          GOLDEN EAGLE INSURANCE
     GOLDEN EAGLE INSURANCE                   CORPORATION’S MOTION TO
  18 CORPORATION, a New Hampshire             COMPEL FURTHER INSPECTION
     Corporation, CLARK SEIF CLARK, a         AND TESTING OF PROPERTY
  19 California Corporation,
                                              [Notice of Motion and Motion, Joint
  20                           Defendants.
                                              Stipulation and Declaration of Jeffrey
  21                                          Gesell filed concurrently herewith;
                                              [Proposed] Order lodged concurrently
  22
                                              herewith]
  23
                                              Date:        October 20, 2020
  24
                                              Time:        9:30 a.m.
  25                                          Crtrm.:      750
                                              DCO:          October 30, 2020
  26
                                              PTC:          February 8, 2021
  27                                          Trial:        Not Set
  28

       SMRH:4851-0299-4123.1                                     DWORSKY DECL. ISO
                                                                 MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 2 of 10 Page ID #:909




   1                     I, David Dworsky, declare as follows:
   2
   3                     1.    I am an attorney duly admitted to practice before this Court. I
   4 am a special counsel with Sheppard, Mullin, Richter & Hampton LLP, attorneys of
   5 record for defendant Golden Eagle Insurance Corporation (“Golden Eagle”) in this
   6 matter. I have personal knowledge of the following and, if called and sworn as a
   7 witness, I could and would competently testify to all facts within my personal
   8 knowledge.
   9
  10                     2.    This Declaration is submitted in support of Golden Eagle’s
  11 concurrently-filed Motion to Compel Further Inspection and Testing of Property.
  12
  13                     3.    The Court issued its initial Scheduling Order in this matter on
  14 January 27, 2020, a true and correct copy of which is attached hereto as Exhibit 1.
  15 Pursuant to the Parties’ Stipulation (ECF 22) given Covid-19 restrictions related to
  16 discovery, the Court amended its Scheduling Order on May 19, 2020. I have
  17 attached to this Declaration as Exhibit 2 a true and correct copy of the Court’s
  18 Amended Scheduling Order.
  19
  20                     4.    On March 4, 2020, counsel for Golden Eagle, Jeffrey Crowe,
  21 sent an email to Plaintiff’s counsel inquiring about a discovery schedule moving
  22 forward, which included scheduling a site inspection. I have attached to this
  23 Declaration as Exhibit 3 a true and correct copy of Mr. Crowe’s March 4, 2020
  24 email. On March 13, 2020, Plaintiff’s counsel responded and inquired about who
  25 would attend, each attendee’s role and background, the scope and duration of the
  26 inspection, and the inspection protocol. I have attached to this Declaration as
  27 Exhibit 4 a true and correct copy of Plaintiff’s counsel’s March 13, 2020 email.
  28
                                                     -1-
       SMRH:4851-0299-4123.1                                               DWORSKY DECL. ISO
                                                                           MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 3 of 10 Page ID #:910




   1                     5.    On July 9, 2020, Mr. Crowe sent an email to Plaintiff’s counsel
   2 to resume discussions about Golden Eagle’s site inspection of the hotel. To
   3 facilitate the discussion, Golden Eagle’s counsel included an anticipated scope of
   4 the inspection. I have attached to this Declaration as Exhibit 5 a true and correct
   5 copy of Mr. Crowe’s July 9, 2020 email.
   6
   7                     6.    On July 10, 2020, Plaintiff’s counsel sent a response email to Mr.
   8 Crowe. I have attached to this Declaration as Exhibit 6 a true and correct copy of
   9 Plaintiff’s counsel’s July 10, 2020 email.
  10
  11                     7.    On July 16, 2020, Mr. Crowe responded and asked for dates to
  12 conduct the site inspection and explaining that, while Golden Eagle would agree to
  13 identify its consultants, it would not waive any attorney work product protections. I
  14 have attached to this Declaration as Exhibit 7 a true and correct copy of Mr.
  15 Crowe’s July 16, 2020 email.
  16
  17                     8.    On July 24, 2020, Plaintiff’s counsel sent Mr. Crowe an email
  18 disclosing, for the first time, that the property had been demolished and that “all that
  19 remains is the concrete structure so it’s hard for us to understand how the inspection
  20 will take two days.” Plaintiff’s counsel also attempted to limit the inspection to one
  21 day, and asked for details about the sampling and testing of smoke, soot and ash that
  22 Golden Eagle’s consultants intended to conduct. However, Plaintiff’s counsel did
  23 not state that the elevators would be off-limits, or that Golden Eagle would be
  24 prohibited from taking samples of electrical wiring/conduit. I have attached to this
  25 Declaration as Exhibit 8 a true and correct copy of Plaintiff’s counsel’s July 24,
  26 2020 email.
  27
  28
                                                    -2-
       SMRH:4851-0299-4123.1                                               DWORSKY DECL. ISO
                                                                           MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 4 of 10 Page ID #:911




   1                     9.    Mr. Crowe responded on July 24, 2020, and informed Plaintiff’s
   2 counsel that “at no time has your office advised us or notified Golden Eagle that
   3 Plaintiff was: (1) demolishing the property leaving only the ‘concrete structure’; or
   4 (2) conducting any ‘abatement’ or ‘remediation’ of the property.” Mr. Crowe also
   5 reiterated the reasons for Golden Eagle’s site inspection. I have attached to this
   6 Declaration as Exhibit 9 a true and correct copy of Mr. Crowe’s July 24, 2020
   7 email.
   8
   9                     10.   Golden Eagle served a Request for Entry upon Land for
  10 Inspection on July 24, 2020 (the “Original Notice”), setting the site inspection to
  11 take place on August 25 and 26, 2020. The Original Notice included the same
  12 protocols that were included in Mr. Crowe’s July 9, 2020 email. I have attached to
  13 this Declaration as Exhibit 10 a true and correct copy of the Original Notice.
  14
  15                     11.   Plaintiff’s counsel sent Mr. Crowe an email on July 27, 2020,
  16 informing him that demolition at the property had begun “a while ago and is
  17 ongoing.” I have attached to this Declaration as Exhibit 11 a true and correct copy
  18 of Plaintiff’s counsel’s July 27, 2020 email.
  19
  20                     12.   Mr. Crowe responded the same day, requesting a call to discuss
  21 the issues and asking additional questions regarding the demolition and remediation.
  22 I have attached to this Declaration as Exhibit 12 a true and correct copy of Mr.
  23 Crowe’s July 27, 2020 email.
  24
  25                     13.   On August 3, 2020, a telephone conference took place between
  26 Mr. Crowe, Plaintiff’s counsel Stephanie Charlin, and me. During that
  27 conversation, Ms. Charlin stated her understanding that the only things remaining in
  28 the hotel building were the concrete walls. She stated that the electrical wiring and
                                                    -3-
       SMRH:4851-0299-4123.1                                              DWORSKY DECL. ISO
                                                                          MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 5 of 10 Page ID #:912




   1 conduit may still be there, but she did not want to say that definitively without
   2 further consulting with her client. At no point did Ms. Charlin ever state that, if the
   3 electrical wiring and conduit remained, Golden Eagle would be prohibited from
   4 taking samples consistent with its stated inspection protocol. Ms. Charlin also
   5 informed us that the originally scheduled dates (August 25 and August 26) no longer
   6 worked for Plaintiff, and asked if the parties could reschedule the site inspection to
   7 take place on August 26 and August 27.
   8
   9                     14.   On August 4, 2020, Golden Eagle served an Amended Request
  10 for Entry upon Land for Inspection (the “Amended Notice”), which contained the
  11 exact same protocols as the Original Notice, but changed the inspection dates to
  12 August 26 and August 27, 2020 to accommodate Plaintiff’s request. I have attached
  13 to this Declaration as Exhibit 13 a true and correct copy of the Amended Notice.
  14
  15                     15.   On August 4, 2020, I sent Ms. Charlin an email summarizing our
  16 telephone conference of that same day. I have attached to this Declaration as
  17 Exhibit 14 a true and correct copy of my August 4, 2020 email.
  18
  19                     16.   Ms. Charlin responded on August 7, 2020. I have attached to
  20 this Declaration as Exhibit 15 a true and correct copy of Ms. Charlin’s August 7,
  21 2020 email.
  22
  23                     17.   After the parties exchanged additional emails concerning
  24 logistics, the first day of the site inspection took place on August 26, 2020. I
  25 personally attended the site inspection along with additional counsel for both parties,
  26 each side’s consultants, and a videographer retained by Golden Eagle.
  27
  28
                                                    -4-
       SMRH:4851-0299-4123.1                                              DWORSKY DECL. ISO
                                                                          MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 6 of 10 Page ID #:913




   1                     18.   During the inspection, I personally noticed that the elevators
   2 were not boarded up, but the doors were closed. In addition, I noticed many
   3 examples of clearly inoperable electrical conduit and wiring hanging from the
   4 ceiling and walls throughout the property. I have attached to this Declaration as
   5 Exhibit 16 a true and correct copy of photographs taken by Golden Eagle’s
   6 consultants at the property, showing the elevators, electrical conduit and wiring.
   7
   8                     19.   At the end of the first day of inspection, Mr. Crowe and I
   9 informed Plaintiff’s counsel that we wanted to have the elevator doors opened for
  10 the second day of the inspection, and that Golden Eagle’s consultants planned to
  11 take small samples of the loose electrical wiring and conduit for testing and analysis.
  12 Plaintiff’s counsel would not agree to the requests, and expressed hesitation about
  13 permitting access to the elevator cars and shaft and allowing Golden Eagle’s
  14 consultants to take samples of the electrical wiring/conduit. However, Plaintiff’s
  15 counsel stated that she would respond about the issues that evening.
  16
  17                     20.   Plaintiff’s counsel sent an email that evening, on August 26,
  18 2020, and refused to agree to Golden Eagle’s requests regarding the elevator and the
  19 electrical conduit/wire sampling. I have attached to this Declaration as Exhibit 17 a
  20 true and correct copy of Plaintiff’s counsel’s August 26, 2020 email.
  21
  22                     21.   Mr. Crowe responded to Plaintiff’s counsel that night. I have
  23 attached to this Declaration as Exhibit 18 a true and correct copy of Mr. Crowe’s
  24 August 26, 2020 email.
  25
  26                     22.   The second day of the site inspection took place on August 27,
  27 2020. I personally attended the second day of the site inspection along with
  28 additional counsel for both parties, each side’s consultants, and a videographer
                                                     -5-
       SMRH:4851-0299-4123.1                                                DWORSKY DECL. ISO
                                                                            MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 7 of 10 Page ID #:914




   1 retained by Golden Eagle. The parties met and conferred that morning to discuss
   2 Golden Eagle’s requests, and Plaintiff’s counsel, Christopher Noyes, reiterated that
   3 Plaintiff would not allow access to the elevator cars and shaft, and would not allow
   4 Golden Eagle’s consultants to take any samples of electrical wiring and conduit
   5 from the property.
   6
   7                     23.   On August 29, 2020, Plaintiff’s counsel sent Mr. Crowe and me
   8 an email discussing both requests by Golden Eagle. I have attached to this
   9 Declaration as Exhibit 19 a true and correct copy of Plaintiff’s counsel’s August 29,
  10 2020 email.
  11
  12                     24.   On September 1, 2020, Mr. Crowe sent Plaintiff’s counsel a
  13 letter that explained in detail why Golden Eagle’s proposed inspection, testing and
  14 sampling of the elevators and electrical wiring/conduit is relevant and necessary.
  15 Specifically, Mr. Crowe made clear that Golden Eagle’s consultants asked to take
  16 samples of electrical wiring and conduit at locations where the wiring and conduit is
  17 easily accessible and does not require destruction of any other portions of the
  18 property. Moreover, Mr. Crowe explained that sampling and testing of the electrical
  19 wiring and conduit is relevant and necessary to evaluate Plaintiff’s contention and
  20 hypothesis that soot from the fire allegedly compromised some or all of the
  21 electrical wiring in conduit throughout the building. Mr. Crowe also made clear that
  22 Golden Eagle and its consultants are entitled to inspect, sample and evaluate the
  23 condition of the elevator cars and shafts to evaluate and defend against Plaintiff’s
  24 claim that soot damage to the elevators requires substantial remediation and repairs.
  25 I have attached to this Declaration as Exhibit 20 a true and correct copy of Mr.
  26 Crowe’s September 1, 2020 letter, with the exhibits thereto. Plaintiff’s counsel did
  27 not respond to Mr. Crowe’s letter.
  28
                                                   -6-
       SMRH:4851-0299-4123.1                                             DWORSKY DECL. ISO
                                                                         MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 8 of 10 Page ID #:915




   1                     25.   I have attached to this Declaration as Exhibit 21 a true and
   2 correct copy of a Modernization Proposal prepared by Thyssenkrupp Elevator
   3 Company in March of 2020, that Plaintiff produced in this litigation, and which
   4 helps form the basis for Plaintiff’s damages claims. I have also attached to this
   5 Declaration as Exhibit 21 a true and correct copy of an “elevator repairs” estimate
   6 sheet describing approximately $644,273.60 in “fire related repairs.”
   7
   8                     26.   Plaintiff’s Interrogatory Responses in this matter include a
   9 “detailed description” of Plaintiff’s alleged approximate repair costs arising from the
  10 fire. I have attached to this Declaration as Exhibit 22 a true and correct copy of
  11 Plaintiff’s Interrogatory Responses, which were served on our office on March 19,
  12 2020.
  13
  14                     27.   During this litigation, Plaintiff has produced a report from
  15 Forensic Building Science, Inc., which Plaintiff contends supports its claims
  16 regarding the costs to replace the electrical wiring. I have attached to this
  17 Declaration as Exhibit 23 a true and correct copy of this report.
  18
  19                     28.   Plaintiff has also stated that its damages estimates are based on a
  20 report prepared by Anderson Group International, which includes an estimate for
  21 over $1.2 million to replace the electrical wiring contained in conduit throughout the
  22 property. I have attached to this Declaration as Exhibit 24 a true and correct copy
  23 of this report.
  24
  25                     29.   As explained in Mr. Crowe’s September 1, 2020 letter (Exhibit
  26 20), sampling and analysis of exposed electrical wiring and conduit will allow
  27 Golden Eagle and its litigation consultants to: (1) assess Plaintiff’s claim that fire-
  28 related smoke particulates have compromised or damaged electrical wiring, such
                                                     -7-
       SMRH:4851-0299-4123.1                                                DWORSKY DECL. ISO
                                                                            MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 9 of 10 Page ID #:916




   1 that all electrical wiring needs to be removed and replaced for approximately $1.2
   2 million; and (2) assess Plaintiff’s claim that chlorine was detected in electrical
   3 conduit, which Plaintiff’s consultant, FBS, contends demonstrates that fire-related
   4 smoke particulates compromised or damaged electrical wiring somewhere within
   5 the conduit. Additionally, a visual inspection and/or non-destructive surface
   6 sampling of the elevator cars, mechanical/electrical equipment and shaft for alleged
   7 smoke particulates will allow Golden Eagle and its litigation consultants to: (1)
   8 assess Plaintiff’s claim that smoke particulates from the fire must be cleaned from
   9 and/or have damage portions of the elevator cars, shaft and mechanical/electrical
  10 equipment; and (2) assess Plaintiff’s claim that water from fire extinguishing efforts
  11 caused corrosion to or have otherwise damaged the elevator cars, shaft and
  12 mechanical/electrical equipment. Thus, Golden Eagle’s consultants, which include,
  13 without limitation, a Certified Industrial Hygienist with a Masters in Public Health
  14 and Bachelors of Science in Environmental Toxicology, a Licensed Professional
  15 Mechanical Engineer with a Ph.D. in Mechanical Engineering who is also a
  16 Certified Fire & Explosions Investigator, and a Licensed Contractor, propose to do
  17 the following as part of an additional inspection of the property:
  18                     (1)   Accessing the elevator cars, shafts and related
  19 mechanical/electrical rooms to visually inspect, photograph, and sample by way of
  20 non-destructive surface and/or micro-vacuum techniques. Any such samples will be
  21 transferred under chain-of-custody for laboratory analysis to examine for the
  22 presence and/or concentration of any smoke particulates. To complete the
  23 inspection, power will have to be restored to the elevators, however, Golden Eagle
  24 will be responsible for retaining a licensed elevator specialist to open or provide
  25 access to the elevator cars and shafts;
  26                     (2)   Collecting samples of exposed electrical wiring for laboratory
  27 analysis and chemical component analysis for purposes of accessing Plaintiff’s
  28
                                                     -8-
       SMRH:4851-0299-4123.1                                               DWORSKY DECL. ISO
                                                                           MOTION TO COMPEL
Case 2:19-cv-10151-TJH-JC Document 30 Filed 09/29/20 Page 10 of 10 Page ID #:917




   1 claim that electrical wiring has been damaged or compromised (e.g., corroded) by
   2 smoke particulates, from the following locations:
   3                           • The left and right wall outlets in Room 211 (the location of the
   4                              fire), as well as the rooms on either side and immediately across
   5                              from Room 211;
   6                           • The left and right wall outlets in Room 311, as well as the rooms
   7                              on either side and immediately across from Room 311;
   8                           • The left and right wall outlets of Room 411, as well as the rooms
   9                              on either side and immediately across from Room 411;
  10                           • The left and right wall outlets in a room on each end of the
  11                              hallway on Floors 2-4; and
  12                           • Two samples of exposed wiring from conduit in each of the
  13                              hallways on Floors 2-4.
  14                           • The size of the wiring samples shall be no more than 12 inches,
  15                              and may be shorter depending on the length of available wiring
  16                              at each location; and
  17                     (3)      Collecting no more than 4 samples (with each sample not to
  18 exceed 6 inches in length) of exposed or hanging electrical conduit throughout the
  19 hotel, which will not damage the building, for laboratory dissection and testing for
  20 the presence of any chlorine or chlorine deposits. Golden Eagle will bear the cost
  21 associated with the sampling and laboratory analysis and testing.
  22                     I declare under penalty of perjury under the laws of the United States of
  23 America and the State of California that the foregoing is true and correct.
  24
                Executed September 18, 2020 at Los Angeles, California.
  25
  26
                                                                    /s/ David Dworsky
  27                                                                 David Dworsky
  28
                                                          -9-
       SMRH:4851-0299-4123.1                                                  DWORSKY DECL. ISO
                                                                              MOTION TO COMPEL
